Citation Nr: 0320700	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  97-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of shell fragment wounds of the left lower leg 
involving Muscle Groups XI and XII, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased (compensable) rating for a 
left leg scar.

3.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound of the left thigh 
involving Muscle Group XIV, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased disability rating for a left 
thigh scar, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for left hip scarring, 
residuals of shell fragment wounds, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right arm, currently evaluated as 10 
percent disabling.  

7.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds of the neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1949 
to October 1952.  According to his DD Form 214, he also had 
one year, nine months and twenty-six days of "other 
service."

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  This 
case was remanded by the Board in September 1999 for further 
development; it was returned to the Board in April 2003.

In a statement dated in August 1996, the veteran alleged that 
surgery to his cervical spine performed at a VA medical 
facility in August 1991 resulted in additional disability.  
In an August 2002 statement, he also alleged that he has eye 
disability as the result of certain VA medical treatment.  
The issues of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for disability resulting from surgery 
performed at a VA medical facility in August 1991, and 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for eye disability resulting from VA medical treatment, are 
therefore referred to the RO for appropriate action.

The Board also notes that in a May 1998 statement the veteran 
raised the issues of whether new and material evidence has 
been submitted to reopen claims for service connection for 
left knee and left ankle disabilities.  These matters are 
also referred to the RO for appropriate action.

In a June 2003 statement, the veteran's representative 
suggested that the veteran should be considered for 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  The 
Board also refers this issue to the RO for appropriate 
action.

The Board lastly notes that the veteran failed to report for 
his requested hearings before a member of the Board scheduled 
for July 1998 and April 2003.  Any and all requests for a 
hearing before the Board in connection with the instant 
appeal are therefore considered withdrawn.  38 C.F.R. §§ 
20.702(d) and 20.704(d) (2002).


REMAND

On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Review of the record discloses that while the veteran 
arguably has been informed of the information and evidence 
necessary to substantiate his claims, there is no indication 
that he has been adequately advised, with respect to any 
claim currently before the Board, of what evidence VA would 
obtain for him and of what information or evidence he was 
responsible for submitting.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board notes that the veteran's 
representative, in a June 2003 statement, has vigorously 
argued that remand of the instant case is required in order 
to allow the RO to provide the veteran with the notice to 
which he is entitled under 38 U.S.C.A. § 5103(a) (West 2002).  
In order to ensure that the veteran receives the due process 
to which he is entitled in connection with the instant 
appeal, the Board finds that remand of the case is 
appropriate.

In addition the Board notes that, effective August 30, 2002, 
VA revised the criteria for evaluating disorders of the skin, 
including scars.  67 Fed. Reg. 49,590-99 (July 31, 2002).  
The record reflects that the scars associated with the 
veteran's shell fragment wounds were last examined in August 
2001, but that the findings contained in the examination 
report are not sufficient to accurately evaluate the 
referenced scars, especially in light of the new criteria.  
Another VA examination of the veteran is therefore warranted. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should 
arrange for the veteran to undergo 
VA orthopedic and neurologic 
examinations by physicians with 
appropriate expertise to determine 
the nature and extent of impairment 
from the veteran's service-connected 
residuals of a shell fragment wound 
of the left thigh; residuals of 
shell fragment wounds of the left 
lower leg; residuals of shell 
fragment wounds of the right arm; 
residuals of shell fragment wounds 
of the neck; and left hip scarring.  
All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  
Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physicians 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiners should be requested to 
assess the extent of any pain.  The 
physicians should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physicians should so state.  To 
the extent possible, the 
manifestations of the service-
connected left hip scarring and 
shell fragment wound residuals of 
the left thigh, left lower leg, 
right arm, and neck should be 
distinguished from those of any non-
service-connected disorder found to 
be present. 

With respect to the service-
connected left hip scarring and any 
scars associated with the veteran's 
shell fragment wounds of his left 
thigh, left lower leg, right arm, 
and neck, the examiners should 
describe the location of each scar, 
and unretouched color photographs of 
the service-connected neck scar(s) 
should be taken.  The examiners 
should respond to each of the 
following questions with respect to 
each scar:

(A)  Is the scar superficial 
(i.e. not associated with 
underlying soft tissue damage) 
or deep (i.e. associated with 
underlying soft tissue damage)? 
	

(B)  Does the scar cause 
limited motion? 

(C)  What is the area, in 
square inches or square 
centimeters, covered by the 
scar? 

(D)  Is the skin affected by 
the scar indurated and 
inflexible?

(E)  Is the skin texture 
affected by the scar abnormal 
(i.e. irregular, atrophic, 
shiny, scaly, etc.)?

(F)  Is the skin affected by 
the scar hypo- or hyper-
pigmented?

(G)  Is the scar adherent to 
the underlying tissue?

(H)  Is the surface contour of 
the scar elevated or depressed 
on palpation?

(I)  Is the scar at least one-
quarter inch (.6 centimeters) 
wide at the widest part?

(J)  Is the scar 5 or more 
inches (13 or more centimeters) 
in length?

(K)  Is the scar unstable (i.e. 
productive of frequent loss of 
covering of skin over the 
scar)? 					

(L)  Is the scar painful on 
examination? 

(M)  Is the scar otherwise 
productive of limitation of 
function of the affected part?  
If so, identify the limitation 
of function caused by the scar.

The physicians should also indicate 
whether, with respect to the 
veteran's service-connected neck 
scar(s), there is any disfigurement 
with visible or palpable tissue loss 
and gross distortion or asymmetry of 
any feature or paired set of 
features (nose, chin, forehead, 
eyes, eyelids, ears, cheeks, lips).

The physicians should also provide 
an opinion concerning the impact of 
the veteran's service-connected left 
hip scarring and shell fragment 
wound residuals of the left thigh, 
left lower leg, right arm, and neck 
(including any scars associated 
therewith) on his ability to work.  
The rationale for all opinions 
expressed should be explained.  The 
veteran's claims files, including a 
copy of this remand, must be made 
available to the examiners for 
review.  The examination reports are 
to reflect that a review of the 
claims files was made.  The 
examination reports must be typed.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers is 
required to comply with the notice 
and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should 
re-adjudicate the issues on appeal.  
In addressing the increased rating 
claims, the RO should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities 
in 38 C.F.R. Part 4, including both 
old and new criteria for rating 
scars, and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The RO 
should also consider whether the 
case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration. 

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should reflect 
consideration of both old and new criteria for rating scars.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

